PRYOR, J.
The motion is reprehensible. It asks the privüege of an appeal to the court of appeals from a judgment of this court affirming the judgment of the district court for a sum less than a hundred dollars. The action was for a month’s rent of a storeroom, and, upon the trial, only issues of fact were in controversy. It is not pretended in the moving papers that the case involves any question of law at aE, much less one “which ought to be reviewed by the court of appeals.” Code, § 191, subd. 3. Does counsel suppose that our highest tribunal is instituted for the purpose of entertaining anew the petty wrangles of the district court? And why *4should we be vexed by such frivolous and futile motions? An application for leave to take a cause to the court of appeals must state the question of law it desires to have reviewed; and that question must be one not only of importance, but which has never been adjudicated by the court of appeals. A proposition which no lawyer will dispute is not a question of law. Motion denied, with $10 costs. All concur.